UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52601 FLEX FUELS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-5242826 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3rd Floor, 14 South Molton Street, London, UK W1K 5QP (Address of principal executive offices) + 44 (0) 8445 861910 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 44,525,964 shares of the issuer’s common stock outstanding as of May 1, 2010. FLEX FUELS ENERGY, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Other Information 24 Item 5. Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PAGE Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) andDecember 31, 2009 4 Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2010 and March 31, 2009 (unaudited) and the period from March 10, 2006 (Date of Inception) to March 31, 2010(unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the period from March 10, 2006 (Date of Inception) through March 31, 2010 6 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2010 and March 31, 2009 (unaudited) and for the period from March 10, 2006 (Date of Inception) to March 31, 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 3 FLEX FUELS ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses Value added tax and other receivables Current assets of discontinued operations Total Current Assets Security deposits and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Taxation and social security Liabilities of discontinued operations Total Current Liabilities Total Liabilities Commitments and contingencies Stockholders' Equity: Common stock, $0.001 par value, 500,000,000 shares authorized, 44,525,964 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional Paid-in Capital Accumulated other comprehensive income (loss) - foreign currency translation adjustment Deficit accumulated during development stage ) ) Total Flex Fuels Energy, Inc. Stockholders' Equity Non Controlling Interest ) ) Total stockholders' equity Total Stockholders' Equity and Liabilities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 FLEX FUELS ENERGY, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Period from March 10, 2006 For the three months (date of inception) through ended March 31, March 31, Revenue $
